COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                  §
 IN RE: TONY MARTINEZ, M.D.
                                                  §               No. 08-08-00263-CV
                 Relator.
                                                  §         AN ORIGINAL PROCEEDING

                                                  §                 IN MANDAMUS

                                                  §

                                                  §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Tony Martinez, M.D., asks this Court to issue a writ of mandamus against the

Honorable Javier Alvarez, Judge of the County Court at Law No. 3 of El Paso County, in order to

compel Judge Alvarez to enter judgment on the jury’s verdict. In order to be entitled to mandamus

relief, a relator must meet two requirements. First, the relator must show that the trial court clearly

abused its discretion. In re Prudential Insurance Company of America, 148 S.W.3d 124, 135 (Tex.

2004). Second, the relator must demonstrate he has no adequate remedy by appeal. Id. at 135-36.

Since Relator filed his mandamus petition, the trial court has entered judgment. Accordingly, we

dismiss this mandamus proceeding as moot.


                                               KENNETH R. CARR, Justice

October 23, 2008

Before Chew, C.J., McClure, and Carr, JJ.